SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH October, 2011 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856 – Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): We recorded the best international load factor for the month of September International load factor of 85.3% was the second highest rate ever recorded in our history São Paulo, October 17, 2011 – (BM&FBOVESPA: TAMM4, NYSE: TAM). Brazilian National Civil Aviation Agency (ANAC) disclosed today the operational data for the month of September 2011. Domestic market In the domestic market in September, we had a slight reduction in demand (in RPK) of 0.7%, combined with an increase of 8.7% in the supply (in ASKs) compared with September 2010, which led to a decrease in the load factor of 6.1 p.p. to 64.4%. Our market share in the domestic market was 38.2% this month. In line with the margins recovery movement, in the month of September, we observed an increase in yield (unit price) between 5% -10% compared to August, confirming our expectation of a domestic yield increase of at least 5% in third quarter versus the second quarter of 2011. Remembering that the yield is the average unit price, it is important to mention that we continue applying our retail project strategy, which consists in offering more affordable tickets during off-peak hours, stimulating demand and promoting air transportation to emerging classes. In the accumulated period from January to September of 2011 compared with 2010, our demand grew by 15.8%, while the supply growth was 12.5%, resulting in a 2.0 percentage point increase in the load factor, reaching 69.0%. International market In the international market, compared to the same month of 2010, we saw a rise of 8.2% in demand with a 6.9% increase in supply resulting in a load factor of 85.3%, the highest ever recorded in the month of September and the second highest in our entire history. Our market share among Brazilian carriers in September was 88.6%. Even with the recent exchange rate volatility, we continued to observe high international demand. The international yield in dollar in September showed a reduction compared with the previous month, however we observed a strong increase in the quarter. In the accumulated period from January to September of 2011, our demand grew by 15.2%, while the supply growth was 11.6%, resulting in a load factor of 81.9%, a 2.6 p.p. increase compared to the same period last year. Tables Domestic Market September 2011 September 2010 Var. % YoY August 2011 Var. % MoM Jan-Sep 2011 Jan-Sep 2010 Var. % YoY TAM ASK (millions) – Supply 3.993 3.673 8,7% 4.098 -2,6% 36.423 32.386 12,5% RPK (millions) – Demand 2.572 2.590 -0,7% 2.634 -2,3% 25.123 21.690 15,8% Load Factor 64,4% 70,5% -6,1 p.p. 64,3% 0,1 p.p. 69,0% 67,0% 2,0 p.p. Market share 38,2% 42,0% -3,8 p.p. 38,4% -0,2 p.p. 41,5% 42,4% -1,0 p.p. International Market September 2011 September 2010 Var. % YoY August 2011 Var. % MoM Jan-Sep 2011 Jan-Sep 2010 Var. % YoY TAM ASK (millions) – Supply 2.348 2.196 6,9% 2.503 -6,2% 21.314 19.098 11,6% RPK (millions) – Demand 2.001 1.850 8,2% 2.015 -0,7% 17.460 15.151 15,2% Load Factor 85,3% 84,2% 1,0 p.p. 80,5% 4,8 p.p. 81,9% 79,3% 2,6 p.p. Market share 88,6% 87,2% 1,3 p.p. 89,1% -0,5 p.p. 87,9% 86,9% 1,1 p.p. Contacts Investor Relations: Marco Antonio Bologna (CEO TAM S.A) Líbano Miranda Barroso (CEO TAM Airlines and Investor Relations Director TAM S.A) Jorge Bonduki Helito (IR Manager) Suzana Michelin Ramos (IR) Tel.: (11) 5582-9715 Fax: (11) 5582-8149 invest@tam.com.br www.tam.com.br/ir Press Agency Contact: Phone.: (55) (11) 5582-9748/7441/7442/8795 Cel. (55) (11) 8644-0128 tamimprensa@tam.com.br www.taminforma.com.br About TAM: (www.tam.com.br) We operate direct flights to 43 destinations in Brazil and 19 in Latin America, United States and Europe. Through agreements with Brazilian and foreign airlines, we reach 92 Brazilian airports and 92 international destinations. Our share in the domestic market was of 38.2% in September; additionally, we are the leader among Brazilian airlines that operate routes to other countries, with 87.9% of market share in this segment. With the biggest fleet of passenger aircraft in Brazil (151 operational aircraft), we tend to our clients with the Spirit to Serve and aim at making air trips increasingly accessible to the population. We are the pioneer Brazilian airline in the launch of a fidelity program; TAM Fidelidade has distributed 16 million tickets via point redemption and is part of the Multiplus network, currently with 8.6 million associates. Member of Star Alliance – the biggest airline alliance in the world – since May 2010, we integrate a network that encompasses 1,185 destinations in 185 countries. Forward-looking statements: This notice may contain forward-looking statements. These estimates merely reflect the expectations of the Company’s management, and involve risks and uncertainties. The Company is not responsible for investment operations or decisions taken based on information contained in this release. These estimates are subject to changes without prior notice. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 17, 2011 TAM S.A. By: /
